Smith, C. J.
(concurring). It is with some reluctance, after a full discussion in the separate opposing opinions of the other members of the divided Court, that I feel constrained to enter into the controversy and express my concurrence in the reasoning and the results of those which thereby, in this diversity of views, become the rulings and constitute the adjudication in the cause. This duty, undertaken, not because the prevailing opinions are not sufficiently self-vindi-cative and require other and further supporting argument, becomes imperative in view of the tendency of the dissents, one of which comes from a thorough and elaborate examination of the authorities, reaching back to the introduction of the new subject of land exemption from final process for debt, since a prolific source of controversy, to unsettle adjudications, and to impair confidence in their integrity and performance, which have been considered as a final determination of the questions presented and decided. I can scarcely deem any evil in the administration of judicial functions in declaring and defining the law, and especially that in ascertaining the meaning of constitutional and statutory legislation, in its effect upon existing law, greater than that which springs from conflicting decisions and a want of *198regard shown in the latter in departing from the rulings made in those that precede, thus rendering personal and property rights acquired insecure and uncertain. Except in decisions palpably erroneous, and left untouched, leading to serious, disastrous consequences, as well as disturbing the equilibrium of the system, the maxim, “ stare decisis,” imposes an obligation to adhere to former adjudications. When the attention of the Court was early directed to a consideration of the effect and extent of the changes produced by the introduction into the organic law of the exemption of the debtor’s real estate, of limited value and for a limited time, from the reach of final process for debt, analogies were sought in the principles of the common law that apply to a divided estate, one present and one future, and, perhaps, contingent, and the respective rights of each to the land, with a view of deducing from them some rule applicable to the nondescript designated as a homestead. It was called “a determinable fee,” “ a quality annexed to land whereby the estate is exempted from sale under execution,” and the interest beyond the period of exemption, “a reversion,” terms appropriate to estates separated into parts owned by different persons, but wholly unsuited to a mere freedom from liability for sale at the instance of a creditor.
The dissenting opinion seems to go back and revive the use of these obsolete terms, and to derive from them rules that govern the relations of owners of separate estates by the common law in respect to their interest in the land, with a view to their adaptation to the homestead. ■ It was needless to do this in support of the argument that denies any relief, under the circumstances of the present case, to the restrained creditor; for if the creditor’s estate undergoes no change by reason of the exemption and the assignment of its boundaries, as declared in the case of Bank v. Green, decided in 1878, and since uniformly upheld, the debtor having, as before, the same full and unabridged estate, could exercise, at least *199as much, if not more, control over the land than if it had been lessened, as indicated by the inappropriate terms to which reference has already been made. It was not necessary for the purpose of the argument, therefore, to recall the cases anterior to that decided in 1878, which is perspicuous and clear as an exposition .of the Constitution, and, in the language of Brother Shepherd, has “ swept away, by convincing logic,” the confused and inconsistent interpretations put upon the Constitution as implied in the employment of terms drawn from the common law in causes previously before the Court.
The true mode of arriving at the meaning of the provisions relating to the exemption of land as a homestead is to look at its terms and the purpose to be attained. The primary object was to secure a home •to the unfortunate and insolvent debtor and his family, and to this end the prohibiting mandate is addressed to the creditor and the officer of the law acting in his behalf, forbidding the sale of so much of the land as is exempted, either under execution or other final process for the enforcement of a debt, except it be for taxes or the purchase money due for the land itself thus exempt. This is for the relief of the debtor and to prevent himself and family from expulsion from their home, or such land as he may choose to make his home on. It seems the home or “ homestead ” which designates the exempt land on which he has, or may make his home, to his and their use, for its full and undisturbed enjoyment for the time being, with all the privileges incident to such enjoyment, as a prudent and unfettered owner would use it in expectation of its indefinite continuance as his own home. This secures all the beneficent purposes of the law, and all it is intended to accomplish.
I cannot, for one moment, assent to the suggestion that the expression found in section 5, that gives the surviving widow, when the debtor dies childless, “ the rents and profits thereof” *200during widowhood, enlarges the estate in her beyond that which her husband had, or that those words which define her interest in the land when the estate, -if an inheritance, has descended to heirs, and in no sense rests in her, unless under a claim of dower, do more than define her rights therein. The purpose, in their use, is to bestow an enjoyment and use of the land commensurate with that of her deceased husband, when undisposed of by their joint deed ■of alienation. No argument, which interprets the words as •equivalent to a conveyance of the land for her life or widowhood, can derive any force from their effect in a deed from one person to another. The expression means to confer upon her the right to appropriate to her own use the accruing profits and fruits of the possession and use, leaving the descended inheritance to whom the law gives it when unde-vised. It rather furnishes a reason for circumscribing the enjoyment of the owner in respect to creditors whose rights are in abeyance.
It is conceded in both dissenting opinions that the Court might intervene and restrain the owner and occupant of the exempt land from committing wanton and malicious waste, when endangering the judgment debt, and thus they admit the interest of the creditor, who has a docketed judgment, in the land under its lien sufficient to authorize him to ask the exercise of an interposing power to prevent such waste as this, and this would be an interrupted possession of the debtor, or rather the putting a restriction upon the use he is making of it. But this is not a voluntary interference with the rightful and legitimate enjoyment secured to him. It is brought on by his own improper and unlawful use of the land, against which the law does not give him protection, and it follows, that he is not in the same position, as to the property, though full owner, as he would be were there no debt or judgment lien to secure it.
*201It thus becomes a question, as to how far and when the equitable power of the Court will be put forth to restrain the defendant from acts that are not done in reasonable and full enjoyment of the homestead, but from spoliation, and to convert the substance into money at the debtor’s absolute disposal, and endangering the debt itself. It seems to me plain, the limit as properly fixed in the opinions with which this is in harmony, and if the exempt land consists entirely or largely of forest trees, valuable only in being worked into lumber, a right to cut down, for the purpose of use or for sale, is possessed, to a reasonable extent, as would be the working of mines by the owner, bee:, use, in such case, there would otherwise be no means of enjoyment, or not as full enjoyment of the land. But it must not be forgotten that creditors have some rights that ought not to be lost sight of and disregarded, in giving efficacy to these provisions in behalf of the debtor, nor are they in any view of the law.
The statute, in express terms, gives the lien to the docketed judgment, by the amendatory act of 1885, ch. 359, changing the law as it previously existed in The Code, §501, subsec. 4, as interpreted in Markham v. Hicks, ante; Rankin v. Shaw, 94 N. C., 405. This enactment not only gives the lien, but it arrests the running of the statute of limitations during the continuance of the exemption, while the creditor is disabled from enforcing it.
This lien is created by the act of docketing, and eo instanti attaches to the debtor’s estate in the land, and there is nothing else to which it can adhere, but its enforcement is defined by the law until the exemption expires. There is no undefined, shadowy interest springing into existence in the future, to which the lien then attaches itself, meanwhile awaiting its advent, but it fastens at once upon the estate of the debtor in the land, to be enforced at a future uncertain time.
*202This gives the creditor a present interest in the land as a security for his debt, and leaves the debtor free to do whatever an owner, not in debt by docketed judgment, could do with his own property, with the single proviso, that he must not carry Ms spoliations, not necessary to the full enjoyment of the premises, so far as to impair the security they afford to his debt. If the legitimate use of the land impairs the value of the security, or if a reasonable portion of that which could only be used and enjoyed by a destruction, be taken and appropriated, as in a forest growth or a mineral bed, thus making a partial denudation, the creditor must submit ; ■but when such is not necessary to the- enjoyment of the land as a whole, the creditor ought not to be, nor, in my opinion, is he, left remediless.
■ Surely when the sovereign, the State, says to the creditor, you shall not take the home of your debtor and put him apd his family out into the world homeless and penniless, and you must therefore wait for your debt, but you may secure it by prosecuting your demand for judgment and enforce payment hereafter, it did not mean to say to him, your debtor may use the property in any way he may deem most to his own advantage in the meantime — he may remove the houses, he may destroy all the timber and convert it to his own use, leaving the premises, it may be, well-nigh worthless, and you cannot be allowed to complain, unless he was prompted by mere wantonness or a malicious motive, and did not do the act for personal advantage only. It is said the lien gives no interest in the land to be protected by the Court. It is not necessary to review the authorities to the contrary, recited in the opinion by Brother Mkrbimon, sharply criticised in the dissenting opinion, but whose authority remains, in my view, unshaken, of which I will only say that of Webb v. Boyle, 63 N. C., 271, is directly in point and conclusive of the question of fight; for there can be no stronger claim for protection to a creditor who has obtained a lien by the levy *203of an execution on tbe land than to a creditor to whom the law gives it in a docketed judgment. Tbe correctness of the rule admits of illustration in the case of land devised to one charged with a legacy in favor of another, or an annuity payable at intervals. Can the devisee commit waste, ad libi-tum, when for his own benefit, without incurring a liability to be restrained, and thus be allowed to impair the value of the property to a degree rendering the security insufficient or precarious? And must the legatee, with no power to interfere, submit in silence to the wrong and lose the annuity, or a part of it, because of action of the deyisee? And if the annuitant has a status in court, and may ask its assistance, may not the creditor do so under like circumstances? Is there any essential difference in the cases ? It is intimated that upon the construction insisted on, which prevents a sale of timber, even though necessary to a full enjoyment of the farm, would be a promise in the Constitution to give bread, while the Court would be, by construction, giving a stone to the helpless insolvent. But the case may bear another and quite different aspect, if the dissenting views obtain, and it could be as well said that the Constitution gives bread to the debtor, a stone to the creditor. It does neither. It undertakes to do justly by both, and so to adjust their relations, that while one retains his house for a time, and wife and infant children are cared for, the creditor is made meanwhile to wait, with the security the law gives him, and permitted to proceed to collect when the time expires. This is tbe administration of impartial justice, and there ought to be no conflict of interest arising-therefrom.
If the creditor may harass the debtor (and this he cannot do when the latter keeps within the prescribed limits in the use of the land), so may the possession of the homestead, carrying with it a right to destroy as well as to enjoy its substance, if for his supposed benefit, and not wanton or malicious, enable the debtor to wrong the creditor, if so dis*204posed to act. It is said in the dissenting opinion, that the ruling of the Court “ will tend to enable thousands of judgment creditors to establish a system of espionage upon the debtors, to determine in the future, and as cases arise, when the homesteader shall cross the line of accountability in the exercise of dominion over his land.” The same disastrous consequences might follow the recognition of the rule that admits the creditor’s interference in any case, even to put a stop to wanton or malicious waste, the only escape from which is in denying the right to interfere in any case. If the only limitation put upon the debtor, in his possession and use of the premises, be that his waste and spoliation will be only stopped when they proceed from a wanton- or mali■cious spirit, then may he leave to his creditors but a fleshless carcass, stripped of what gave it value, to be subjected to his debt. This cannot be the intent of the law. What difference can it make to the creditor, with what spirit or for what purpose the despoiling may be done ? It is the needless waste and despoiling of which he complains — the fact of impaired value of the land to his hurt — and this not less when done for a personal benefit than if prompted by malice or •wantonness. If the creditor is to suffer loss in the impaired value of the security resulting from the acts of the debtor done in the furtherance of his supposed personal interest — yet needless to the full enjoyment and use of the premises, as a present and protected home — what matters it to the former that it is not from wantonness or the promptings of ill will ? The injury and damage is the same'to the creditor, and it is against them that he is entitled to be protected, if protected at all. The rule that marks and defines the rights of parties, during their relation in respect to the property, is considerately and equitably laid down in the opinion of the majority of the Court, and, passing between extremes, adopted to secure repose in the preservation of the rights of each.
*205Some criticism, in my opinion not merited, is made upon the case of Gordon v. Lowther, 75 N. C., 193, of which, it is only necessary to say that as a correct assertion of the law it has been approved and followed in a case decided but a year ago, Cowand v. Meyers, 99 N. C., 198. But if there were no direct authority to be found, the right to be protected against the lawless and injurious misconduct of one possessed of a present estate, by one who has a remote interest therein, is clearly and distinctly recognized as an important function of a court of equity, interposing to prevent a wrong for which the strict rules of law afford no redress, and the principle has been so uniformly declared that no references are needed in its support. The idea that this concession will warrant the appointment of a receiver, and take the homestead away from the occupant, finds no support in the doctrine of interference to prevent abuse of the premises, for the debtor has tlie right to the occupancy and enjoyment of his secured home, with all the proper incidents, and is restricted from going beyond the assigned limits, nothing more, and precisely the same difficulty will be encountered when it is sought to confine him within the limits fixed by the opposing view. In either case, it is simply a restraint against unauthorized misuse.
It is a source of deep regret that the divergent views entertained by my brothers upon the point discussed could not be brought in harmony, tending, as they do, to impair confidence in the soundness and permanence of the decisions of the Court. So seriously has this been felt, that it has been thought and suggested that it would be better, to avoid such injurious consequences, that no dissenting opinions be filed. Without concurring in this, it is of the highest importance that the court of last resort, whenever practicable, without the surrender of strong convictions, should arrive at a common conclusion, in declaring the law.
Per Curiam. Error.